DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/21 is being considered by the examiner.
				
Election/Restrictions
Examiner herein acknowledges the preliminary amendment and concordant proper claims listing.  To this end, Applicant’s election without traverse of Group I, claims 1-5 and 8-11, in the reply filed on February 4th, 2022 is acknowledged.
Further, coincident with amendments made to the claims 14-20 are also joined to Group by way of the present dependency of the claims, as well as new claims 26-29. Therefore, claims 1-5, 8-11, 14-20, and 26-29 are currently under examination.

				Claim Status
Claims 1-5, 8-11, 14-20, and 26-29 are pending and are examined. Claims 6, 7, 12, 13, and 21-25 are cancelled.

Claim Objections

Claim 1 is objected to because of the following informalities:  “said molecular elements or ligands” should be corrected to “said plurality of different molecular elements or ligands”. Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  “gasses” should be “gases”.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  “via an a plasma process” should be corrected to “via a plasma process”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-11, 14-20, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 2, 3, and 8, “predetermined regions” (line 15 in claim 1) is unclear and indefinite. How are these regions predetermined? Who or what is determining the regions? How it the binding specific at these predetermined regions? Are there particular binding pairs (of molecular elements with solutes) that are selected to be at predetermined regions? Please clarify.

Regarding Claim 1, the limitation “different molecular elements or ligands” is unclear and indefinite. What is different here? Do they just have to be distinct/separate, or are they such that they are of a different composition? Also, are there only ligands being required, or must the ligands also be different? Please clarify what different entails regarding the molecular elements, ligands, and solutes that bind?

The metes and bounds of the apparatus as in claim 14 with the added/combined elements claimed therein are indefinitely defined herein.
While claim 14 lists the added elements of a housing/casing, as well a disposable sensor, these elements are indefinitely defined with respect to the base apparatus of claim 1 from which claim 14 depends.
For example, is the housing/casing surrounding and enclosing particular/all elements of apparatus of claim 1?
Further, the recitation to the “disposable sensor” is not clearly understood.  Claim 1 recites a sensing surface, and claim 14 provides that the disposable sensor carries the sensing surface.  By the language itself, a disposable sensor would be construed as a sensing element itself, but herein it has been recited as a support structure.  As seen 
Clarification is required.

Claims 4, 5, 9, 10, 11, 14, 15, 16, 17, 18, 19, 20, 26, 27, and 28 are rejected by virtue of dependence on a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 8, 9, 10, 11, 14, 26, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cappo (US Pub 2009/0005660). 

Regarding Claim 1, Cappo teaches a multiplexed analyte sensing apparatus using surface plasmon resonance ([0030] Surface Plasmon Resonance (SPR) technology as a sensing platform to preferentially detect analytes or chemical markers), 
said apparatus comprising: 

a light-sensing device (Fig. 4A CCD camera, 424); 
a computer or microprocessor operatively linked to said light-sensing device for receiving therefrom a plurality of electrical signals encoding patterns of light absorption by said sensing surface (Fig. 4A [0095] Personal Computer 426. A charge-coupled device (CCD) camera 424 can be placed perpendicular to the light beam and a bright field with a dark line is obtained as a video signal for later processing), 
said computer or microprocessor being programmed to analyze data from said light-sensing device to determine concentrations of the plurality of different solutes in a single contiguous or unitary sample in contact with said sensing surface by analyzing the patterns ([0099] The signal from the CCD camera which captures the image, is fed into a frame grabber 428 installed in a personal computer 426 and the image is digitized by the frame grabber and stored in the computer (FIG. 4a). This process is performed for many solutions and an image for each is obtained. [0100] Now that the computer has several images of a bright field with a dark line, it detects the vertical movement of the dark line from solution to solution. The result is a calibration curve that is stored in the computer for later recall. If now a solution with unknown osmolarity is deposited onto the sensing surface, the computer can find the vertical position of the line, compare it to the calibration solution data, and output the osmolarity of the unknown solution in units of milliosmos.), 

said different molecular elements or ligands being disposed on said sensing surface at respective predetermined regions spaced from each other ([0052] Where the concentration of a solute other than salt is to be measured, the sensing surface is also provided with antibodies to the particular solute or moiety. The antibodies may be attached to the metals layers of the sensing surface by chemisorption, for instance, mediated by thiol groups of the antibody ligands. And by attaching the relevant antibody, the concentration of any antigen in the tears can be measured. Predetermined regions is inherent as the user would place the antibodies in a desired location which would also be a predetermined region spaced from each other. The spacing could be any spacing.); 
at least one light source (Fig. 4A, laser diode module (diode laser plus collimating and circlizing optics) 402); 
transmission elements disposed at least in part between said at least one light source and said sensing surface and configured for directing respective beams of electromagnetic radiation at least approximately simultaneously toward respective ones 
wherein said computer or microprocessor is confiqured to detect multiple solutes or analytes in said liquid sample effectively simultaneously in response to the reflected beams from the underside of the sensing surface impinging on the light sensing device ([0091] Given this line image, a sample of tear can be placed anywhere on the line and an SPR signal will be seen; additionally multiple samples can be analyzed at once by placing them along the length of the line image. [0116] A computer program may be written to allow the user the ability to select a region of interest 904 in the image namely the dark line. Multiple regions of interest can be selected and thus multiple solutes or analytes would be detected by the computer.)


Regarding Claim 2, Cappo teaches the apparatus of claim 1 wherein said sensing surface is provided with at least one metal film, layer or coating, said predetermined regions being on said at least one metal film, layer or coating ( the 

Regarding Claim 3, The apparatus of claim 2, further comprising a liquid-transport vehicle in the form of at least one surface-assembled monolayer provided on said sensing surface, said at least one surface-assembled monolayer serving at least in part to enhance spreading of said liquid sample over said sensing surface so that said liquid sample moves into effective contact with said at least one metal film, layer or coating at each of said predetermined regions [0137] Passing the 2-aminoethanethiol hydrochloride solution over the sensing surface results in the formation of a self-assembled monolayer (SAM).)  

Regarding Claim 4, Cappo teaches the apparatus of claim 3 wherein said surface-assembled monolayer includes alkane thiol groups attached to said at least one metal film, layer or coating ([0136] The antibody can be bound to the gold sensing surface 108 using well-known thiol chemistry techniques. The thiol molecule acts as an adhesive layer, between the antibody and gold. The thiol unit chemisorps and attaches itself to gold while the other end, which has an amino group or carboxylic acid group, reacts with one of the terminal carboxylic acid or amino groups respectively, thereby attaching the antibody. Examples of the thiol adhesive could be 11-thioundecanoic acid or 2-aminoethanethiol hydrochloride. See also [0137]).  

Claim 5, Cappo teaches the apparatus of claim 4 wherein said alkane thiol groups are each provided with a terminal hydrophobic head taken from the group consisting of acidic hydrophobic heads, hydroxyl hydrophobic heads, or amino groups (([0136] The antibody can be bound to the gold sensing surface 108 using well-known thiol chemistry techniques. The thiol molecule acts as an adhesive layer, between the antibody and gold. The thiol unit chemisorps and attaches itself to gold while the other end, which has an amino group or carboxylic acid group, reacts with one of the terminal carboxylic acid or amino groups respectively, thereby attaching the antibody. Examples of the thiol adhesive could be 11-thioundecanoic acid or 2-aminoethanethiol hydrochloride. See also [0137]).  

Regarding Claim 8, Cappo teaches the apparatus of claim 3 wherein said surface-assembled monolayer includes both hydrophilic and hydrophobic elements in preselected amounts to vary the hydrophilicity/hydrophobicity of said surface-assembled monolayer over said predetermined regions ([0136] The thiol unit chemisorps and attaches itself to gold while the other end, which has an amino group or carboxylic acid group, reacts with one of the terminal carboxylic acid or amino groups respectively, thereby attaching the antibody. Examples of the thiol adhesive could be 11-thioundecanoic acid or 2-aminoethanethiol hydrochloride. The -COOH would be the carboxylic acid group).)  

Regarding Claim 9, Cappo teaches the apparatus of claim 3 wherein said surface-assembled monolayer includes elements taken from the group consisting of: a. 2)n-COOH; b. an alkane thiol group attached to said at least one metal film, layer or coating, said alkane thiol group provided with a terminal hydrophobic head SH-(CH2)n; and c. a mixture of both hydrophilic and hydrophobic surface-assembled monolayer elements to tune the hydrophilicity/hydrophobicity of the at least one metal film, layer or coating ([0136] The thiol unit chemisorps and attaches itself to gold while the other end, which has an amino group or carboxylic acid group, reacts with one of the terminal carboxylic acid or amino groups respectively, thereby attaching the antibody. Examples of the thiol adhesive could be 11-thioundecanoic acid or 2-aminoethanethiol hydrochloride. The -COOH would be the carboxylic acid group).).  

Regarding Claim 10, Cappo teaches the apparatus of claim 1 wherein said liquid sample is taken from the group consisting of biological fluid, human fluid, animal fluid, food, and beverages, and wherein said solutes are taken from the group consisting of cells, bacteria, insect constituents, vegetable constituents, viruses either directly or their respective lysates, proteins, DNA and RNA, dissolved cations or anions, endosomes, enzymes, lipids, pharmaceutical compounds, natural and artificial drugs, small molecules, dissolved gasses ([0145] Bacterial infections can be diagnosed and categorized using the SPR tear probe, permitting, for example, the differentiation between gram negative and gram positive infections. [0146] For example, an antibody to specific gram-negative bacterial lipopolysaccharide (LPS) O antigens can be used with SPR technology to identify gram negative infections. Antibodies can also be 

Regarding Claim 11, Cappo teaches the device as set forth in claim 10 wherein the enzymes include mmp-9; the viruses include herpes Simplex, herpes Zoster, and adenovirus; the proteins include lactorferrin, Tryptase, and interleukins; and the small molecules include histamine, glucose, and fructose ([0147] It can be difficult to diagnosis and differentiate herpes simplex and herpes zoster. Specific antibodies can be created to these and other viruses for diagnostic purposes that can be used with SPR technology.).  

Regarding Claim 14, Cappo teaches the apparatus of claim 1, further comprising a housing or casing and a disposable sensor, ([0050] In one embodiment of the present invention, the plasmon surface resonance apparatus includes a handheld portable casing with an operative tip adapted to facilitate contact of a sensing surface on the operative tip with a tear-bearing portion of a patient's eye.), said disposable sensor being mountable to said housing or casing, (the sensor is capable and the sensor is capable of being mounted to said housing or casing through various means such as an adhesive or screws or a recessed section to hold it) said disposable sensor carrying said sensing surface (gold is the sensing surface) said disposable sensor 

Regarding Claim 26, Cappo teaches the apparatus of claim 1, further comprising a hand- holdable housing or casing, said sensing surface being disposed on said housing or casing, and said at least one light source, said light-sensing device, said computer or microprocessor and said optical transmission elements being disposed inside said housing or casing ([0050] In one embodiment of the present invention, the plasmon surface resonance apparatus includes a handheld portable casing with an operative tip adapted to facilitate contact of a sensing surface on the operative tip with a tear-bearing portion of a patient's eye. [0121] The level of complexity of the optical system of an SPR spectroscope is simple enough to be miniaturized into a handheld probe. FIG. 11 shows a computer model of a tear osmometer probe, and a handpiece 1102 of the probe includes a button 1106 that is pressed to make the measurement, contains all the necessary components of the SPR system.

  
Regarding Claim 27, Cappo teaches the apparatus of claim 4 wherein said terminal hydrophobic head is taken from the group consisting of SH-(CH2)n-COOH and SH-(CH2)n ([0136] The thiol unit chemisorps and attaches itself to gold while the other end, which has an amino group or carboxylic acid group, reacts with one of the terminal carboxylic acid or amino groups respectively, thereby attaching the antibody. Examples of the thiol adhesive could be 11-thioundecanoic acid or 2-aminoethanethiol hydrochloride. The -COOH would be the carboxylic acid group).  

Regarding Claim 28, Cappo teaches the apparatus of claim 4 wherein said molecular elements or ligands are attached to active ends of said alkane thiol groups, opposite said at least one metal film, layer or coating ([0052] the sensing surface is also provided with antibodies to the particular solute or moiety. The antibodies may be attached to the metals layers of the sensing surface by chemisorption, for instance, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 
Claims 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cappo (US Pub 2009/0005660), in view of Williams (US Pub 2012/0237555).
Regarding Claims 15, 16, 17, 18, and 20, Cappo teaches the apparatus of claim 14 wherein said substrate of said noble metal is a metal film ([0051] The sensing 
Cappo is silent to wherein said substrate is treated to control or adjust wettability thereof, the treatment of said substrate to control or adjust wettability thereof includes a multiplicity of molecular agents attached at least indirectly to said sensing surface, the multiplicity of molecular agents comprising a surface- assembled monolayer, said surface-assembled monolayer is configured to alter a contact angle of solvent or water droplets on said sensor surface, said surface-assembled monolayer is configured to confer a variable proportion of hydrophilicity and hydrophobicity to said sensing surface, metal film with a hydrophilicity or hydrophobicity altered via an a plasma process.
Williams teaches in the related art of a substrate [0036] The method of the invention provides reactive surface coatings which have a water contact angle in the range of from about 5 degree to about 60 degrees, depending on the plasma and method parameters chosen. This is desirable, the surface coatings are hydrophilic and thus wettability is enhanced and flow of liquid into swellable surface is rapid. Both properties are advantages for bioassay devices. [0110] the Inventors have developed a tool that allows the preparation of surface coatings with a tailorable broad range of interfacial tension (from hydrophilic to hydrophobic) as seen in FIG. 7. Each of these surface substrate coatings will have varying fluid flow properties. The solid substrate coating may be prepared by activating the surface of a solid substrate by treatment with a plasma. See Abstract.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have plasma treated, as taught by 

Regarding Claim 19, Cappo teaches the apparatus of claim 14 wherein: said substrate of said noble metal is a film with a thickness between 15 and 100 nm; said noble metal is taken from the group consisting of Au, Ag, AI, Pt, Rh, Cu, and Ni; and said sensing surface includes an undercoat of an adhesive layer between 0.01 and 50 nm thick ([0137] An SPR sensing surface 108 is produced as previously described above by depositing a 50 nm thick layer of gold onto glass with the appropriate underlayer (i.e. 2 nm chrome) for good adhesion of the gold.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798